DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "230" and "400" have both been used to designate ‘support member.’  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reference characters “232” and “404” have both been used to designate the distal section (or portion) of the support member
Reference characters “234” and “402” have both been used to designate the proximal section (or portion) of the support member
Reference characters “236” and “412” have both been used to designate the lumen of the support member

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both a patient interface module ( and a patient interface monitor (.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to for the same reasons that the Drawings are objected to, as detailed directly above in the Drawings section of the present Office Action. To reiterate, there are multiple occasions in which two different reference characters are used to designate the same part of 
Appropriate correction is required.

The disclosure is further objected to because of the inconsistency in the naming conventions in certain parts of the present invention. The following inconsistencies are being objected to: 
In [0041], the support member can have a distal section and a proximal section. However, in [0044], the support member includes a distal portion and a proximal portion. It is not clear to the Examiner whether these sections and portions are intended to be identical with each other, or if they are intentionally labeled differently. 
Similarly, in [0032], the flexible elongate member has a distal portion. However, in [0045], the flexible elongate member has a distal section. It is not clear to the Examiner whether the section and portion are intended to be identical with each other, or if they are intentionally labeled differently. 
Appropriate correction is required.

Claim Interpretation
	Claims 4, 8-9, 14, and 17-19 reference a lumen of the support member. As described in objection to the Drawings above, there are two different reference characters being used to designate the lumen of the support member. The two reference characters are “236” and “412.” 
	Regarding the prior art rejections of claims 4, 8-9, 14, and 17-19, the lumen of the support member is being interpreted to be lumen 412, as shown in Figs. 4-5. This means that lumen is being 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a flexible elongate member configured for positioning within a vessel of a patient” in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proudian et al. (US 4917097 A, hereinafter "Proudian").
	Regarding claim 1, Proudian discloses: 
An intraluminal imaging device ("in vivo imaging device for producing realtime images of small, moving or stationary cavities" Proudian: Col. 3, lines 44-46), comprising:
a flexible elongate member ("inserting ... into the artery via a catheter assembly 20" Proudian: Col. 6, lines 29-30) configured for positioning within a vessel of a patient ("As illustrated in FIG. 1, the catheter assembly 20 is a three-part assembly, having a guide wire 19, a guide catheter 20a for threading through the large arteries such as the aorta 22 and a smaller diameter catheter 20b that fits inside the guide catheter" Proudian: Col. 6, lines 31-35; [The catheter assembly 20, including guide catheter 20a, small diameter catheter 20b, and guide wire 19, as well as the mating guide wire lumen 38, when combined represent the flexible elongate member.]);
a support member coupled to the flexible elongate member ("body 42 of the probe assembly 24 has box-shaped and cylindrically-shaped sections 42a, 42b" Proudian: Col. 8, lines 18-20; [Proudian's body 42 represents the support member. Fig. 6 depicts mating guide wire 38, which is a part of the flexible elongate member, coupled to section 42a, which is a section of the support member.]); and
an imaging assembly ("Because of the small size of the probe assembly 24, it will also be appreciated that a continuous ring 44 of material is much more preferable" Proudian: Col. 7, lines 66-68) coupled to the support member ("piezoelectric polymer material comprising ring 44 must be supported, and the body 42 serves the purpose" Proudian: Col. 8, lines 9-11; [The probe assembly 24 and the continuous ring 44 of piezoelectric material represent the imaging assembly, and the body 42 represents the support member.]);
wherein the support member (“body 42” Proudian: Fig. 6) includes 

and a distal section ("cylindrically-shaped section 42b" Proudian: Col. 8, Fig. 6) with a second cross-sectional profile configured to interface with a proximal portion of the imaging assembly ("piezoelectric polymer material comprising ring 44 must be supported, and the body 42 serves the purpose" Proudian: Col. 8, lines 9-11; [Proudian's Fig. 6 depicts piezoelectric material ring 44, which is the proximal portion of the imaging assembly, interfacing with section 42b, which is the distal section of the support member.]),
wherein the first cross-sectional profile is different than the second cross- sectional profile ("Diameter of cylindrical section 42b--1.5 millimeters; width of one side of box-shaped section 42a--3/4 millimeter" Proudian: Col. 8, lines 26-28; [The fact that the two sections, 42a and 42b, have distinctly different cross-sectional profile shapes, as shown in Fig. 6, means that the two cross-sectional profiles are different. In addition to the shapes, Proudian discloses that the sizes are also different.]).
[AltContent: textbox (Proudian’s Fig. 6 is included here for reference regarding the rejection of claim 1.)]
    PNG
    media_image1.png
    266
    468
    media_image1.png
    Greyscale


Regarding claim 2, Proudian discloses: 
The intraluminal imaging device of claim 1, wherein the first cross-sectional profile is circular ("cylindrically-shaped section 42b" Proudian: Col. 8, Fig. 6).

Regarding claim 3, Proudian discloses: 
The intraluminal imaging device of claim 2, wherein the second cross-sectional profile is a geometrical shape including between four and twelve sides ("box-shaped section 42a" Proudian: Col. 8, Fig. 6).

Regarding claim 10, Proudian discloses: 
The intraluminal imaging device of claim 1, wherein the imaging assembly comprises an ultrasound transducer array ("an array of transducer elements for generating ultrasonic imaging data" Proudian: Col. 3, lines 2-3).

	Claim 11 has been interpreted by the Examiner to be a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly, regarding product-by-process claim 11, it is only required for the prior art to disclose the product formed, which is the intraluminal imaging device. Proudian discloses the intraluminal imaging device of claim 1, as described above. 

A method of forming an intraluminal imaging device ("in vivo imaging device for producing realtime images of small, moving or stationary cavities" Proudian: Col. 3, lines 44-46; [Since this claim is being interpreted to be a product-by-process claim, it is only required for the prior art to disclose the product formed, which is the intraluminal imaging device.]), comprising:
providing a support member ("body 42 of the probe assembly 24 has box-shaped and cylindrically-shaped sections 42a, 42b" Proudian: Col. 8, lines 18-20) comprising 
a proximal section with a first cross-sectional profile ("box-shaped section 42a" Proudian: Col. 8, Fig. 6) 
and a distal section with a second cross-sectional profile ("cylindrically-shaped section 42b" Proudian: Col. 8, Fig. 6),
wherein the first cross-sectional profile is different than the second cross-sectional profile ("Diameter of cylindrical section 42b--1.5 millimeters; width of one side of box-shaped section 42a--3/4 millimeter" Proudian: Col. 8, lines 26-28; [The fact that the two sections, 42a and 42b, have distinctly different cross-sectional profile shapes, as shown in Fig. 6, means that the two cross-sectional profiles are different.]);
coupling a distal portion of a flexible elongate member configured for positioning within a vessel of a patient to the proximal section of the support member ("catheter is telescopically fitted over a mating guide wire lumen 38" Proudian: Col. 8, lines 47-49; [Proudian's Fig. 6 depicts mating guide wire 38, which is a distal portion of the flexible elongate member, interfacing with section 42a, which is the proximal section of the support member.]);
and coupling a proximal portion of an imaging assembly to the distal section of the support member ("piezoelectric polymer material comprising ring 44 must be supported, and the body 42 serves the purpose" Proudian: Col. 8, lines 9-11; [Proudian's Fig. 6 depicts piezoelectric material ring 44, which is the proximal portion of the imaging assembly, interfacing with section 42b, which is the distal section of the support member.]).
[AltContent: textbox (Proudian’s Fig. 6 is included here for reference regarding the rejection of claim 11.)]
    PNG
    media_image1.png
    266
    468
    media_image1.png
    Greyscale


Regarding claim 12, Proudian discloses: 
The method of claim 11, wherein the first cross-sectional profile is circular ("cylindrically-shaped section 42b" Proudian: Col. 8, Fig. 6).

Regarding claim 13, Proudian discloses: 
The method of claim 12, wherein the second cross-sectional profile is a geometrical shape including between four and twelve sides ("box-shaped section 42a" Proudian: Col. 8, Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Proudian in view of Stigall et al. (US 2015/0305710 A1, hereinafter "Stigall").

Regarding claim 4, Proudian discloses: 
The intraluminal imaging device of claim 1, as described above. 
Proudian remains silent on: 

the opening configured to receive a communication cable. 
However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance: 
wherein the support member ("mounting structure 300 may include a ferrule 301 at least partially surrounded by a solid uni-body 302" Stigall: [0032], Fig. 3; [In Stigall’s invention, the mounting structure 300, including uni-body 302, represents the support member.]) further includes a lumen ([As described in the Claim Interpretation section of the present Office Action, the feature 'lumen' is being interpreted to mean lumen 412, as shown in Figs. 4-5 of the present application. This means that 'lumen' is being interpreted to be the volume of space contained within outer surface 410 of support member 400. Thus, Stigall's Fig. 5 shows the lumen of the support member, which includes all of the features of the support member included within the outer edge of uni-body 302.]) and an opening extending through a wall in communication with the lumen ("conductive trace 210" Stigall: [0030], Fig. 5; [Stigall's conductive trace(s) 210 represent openings extending through a wall in communication with the lumen, as the conductive traces 210 are shown to be spanning the interface (or wall) between the flex circuit 206 and lumen of the uni-body 302.]),
the opening ("conductive traces may carry signals between the transducer control circuits 204 and the transducers 210, and may provide a set of pads for connecting the conductors of the cable 112" Stigall: [0030]) configured to receive a communication cable ("width of a conductive trace 210 may be further determined by the size of a pad of a device or the width of a wire to be coupled to the trace" Stigall: [0030]). 


[AltContent: textbox (An annotated version of Stigall’s Fig. 5 is included here for reference regarding the rejection of claims 4-9 and 14-19. Similarly to the interpretation of lumen 412 (as shown in Figs. 4-5 of the present application), Examiner is interpreting the lumen of the support member to be the space inside the red circle. Fig. 5 further shows the conductive traces 210, which represent the openings of the present application. )]
    PNG
    media_image2.png
    578
    480
    media_image2.png
    Greyscale


Regarding claim 5, the combination of Proudian and Stigall discloses: 
The intraluminal imaging device of claim 4, as described above. 
Proudian remains silent on: 
wherein a connection interface of the imaging assembly is mounted to an outer surface of the support member adjacent to the opening.
However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance: 
wherein a connection interface of the imaging assembly is mounted to an outer surface of the support member adjacent to the opening ("scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204a and 204b) attached to a flex circuit 206" Stigall: [0026]; [The flex circuit 206, which is part of the ultrasound scanner assembly, represents the connection interface. The flex circuit 206 (representing the connection interface) is mounted to an outer surface of the uni-body 302 (representing the support member), and is adjacent to the conductive traces (representing the opening(s)).]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because of "a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). Furthermore, Stigall’s system "assists in improving the signal-to-noise ratio associated with the IVUS imaging signals" (Stigall: Abstract).

Regarding claim 6, the combination of Proudian and Stigall discloses: 

Proudian remains silent on: 
wherein the connection interface includes a flex circuit. 
However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance: 
wherein the connection interface includes a flex circuit ("flex circuit 206" Stigall: [0026], Figs. 2, 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because of "a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). Furthermore, Stigall’s system "assists in improving the signal-to-noise ratio associated with the IVUS imaging signals" (Stigall: Abstract).

Regarding claim 7, the combination of Proudian and Stigall discloses: 
The intraluminal imaging device of claim 5, as described above. 
Proudian remains silent on: 
further comprising the communication cable extending through the opening and electrically coupled to the connection interface of the imaging assembly.
However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because of "a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). Furthermore, Stigall’s system "assists in improving the signal-to-noise ratio associated with the IVUS imaging signals" (Stigall: Abstract).

Regarding claim 8, Proudian discloses: 
The intraluminal imaging device of claim 1, as described above. 
Proudian remains silent on: 
wherein the support member includes a lumen and wherein an adhesive within the lumen fixedly secures the imaging assembly to the support member. 
However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance: 
fixedly secured to the outer surface of the uni-body 302 with an adhesive"). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because of "a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). Furthermore, Stigall’s system "assists in improving the signal-to-noise ratio associated with the IVUS imaging signals" (Stigall: Abstract).

Regarding claim 9, the combination of Proudian and Stigall discloses: 
The intraluminal imaging device of claim 8, as described above. 
Proudian remains silent on: 
wherein a connection interface of the imaging assembly is positioned within the lumen.

wherein a connection interface of the imaging assembly is positioned within the lumen ("flex circuit is then sealed onto the stainless steel uni-body" Stigall: [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because of "a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). Furthermore, Stigall’s system "assists in improving the signal-to-noise ratio associated with the IVUS imaging signals" (Stigall: Abstract).


	Regarding claim 14, Proudian discloses: 
The method of claim 11, as described above. 
Proudian remains silent on: 
wherein the support member further includes a lumen and an opening extending through a wall in communication with the lumen,
the method further comprising introducing a communication cable through the opening.
However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance: 

the method further comprising introducing a communication cable through the opening ("conductive traces may carry signals” Stigall: [0030]; "width of a conductive trace 210 may be further determined by the size of a pad of a device or the width of a wire to be coupled to the trace" Stigall: [0030]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because of "a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). Furthermore, Stigall’s system "assists in improving the signal-to-noise ratio associated with the IVUS imaging signals" (Stigall: Abstract).

	Regarding claim 15, the combination of Proudian and Stigall discloses: 

Proudian remains silent on: 
further comprising mounting a connection interface of the imaging assembly to an outer surface of the support member adjacent to the opening.
However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance: 
further comprising mounting a connection interface of the imaging assembly to an outer surface of the support member adjacent to the opening ("scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204a and 204b) attached to a flex circuit 206" Stigall: [0026]; [The flex circuit 206, which is part of the ultrasound scanner assembly, represents the connection interface. The flex circuit 206 (representing the connection interface) is mounted to an outer surface of the uni-body 302 (representing the support member), and is adjacent to the conductive traces (representing the opening(s)).]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because of "a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). Furthermore, Stigall’s system "assists in improving the signal-to-noise ratio associated with the IVUS imaging signals" (Stigall: Abstract).

	Regarding claim 16, the combination of Proudian and Stigall discloses: 
The method of claim 15, as described above. 
Proudian remains silent on: 
further comprising electrically coupling the communication cable to the connection interface of the imaging assembly.
However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance: 
further comprising electrically coupling the communication cable ("conductive traces may carry signals between the transducer control circuits 204 and the transducers 210, and may provide a set of pads for connecting the conductors of the cable 112" Stigall: [0030]; [In Stigall's invention, the cable 112 (representing the communication cable) extends through the conductive trace(s) 210 (representing the opening(s)) and is electrically coupled to the flex circuit 206 (representing the connection interface of the imaging assembly).]) to the connection interface of the imaging assembly ("flex circuit 206 may further include conductive electrical traces" Stigall: [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because of "a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). Furthermore, Stigall’s system "assists in improving the signal-to-noise ratio associated with the IVUS imaging signals" (Stigall: Abstract).

Regarding claim 17, Proudian discloses: 
The method of claim 11, as described above. 
Proudian remains silent on: 

However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance: 
further comprising introducing an adhesive within a lumen of the support member to fixedly secure the imaging assembly to the support member ("flex circuit 206, including the transducer array 202, may be fixedly secured to the outer surface of the uni-body 302 with an adhesive" Stigall: [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because of "a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). Furthermore, Stigall’s system "assists in improving the signal-to-noise ratio associated with the IVUS imaging signals" (Stigall: Abstract).

Regarding claim 18, the combination of Proudian and Stigall discloses: 
The method of claim 17, as described above. 
Proudian remains silent on: 
further comprising positioning a connection interface of the imaging assembly within the lumen.
However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because of "a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). Furthermore, Stigall’s system "assists in improving the signal-to-noise ratio associated with the IVUS imaging signals" (Stigall: Abstract).

Regarding claim 19, the combination of Proudian and Stigall discloses: 
The method of claim 18, as described above. 
Proudian remains silent on: 
wherein the connection interface is electrically coupled to a communication cable extending at least partially through the lumen.
However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance: 
wherein the connection interface is electrically coupled to a communication cable ("conductive traces may carry signals between the transducer control circuits 204 and the transducers 210, and may provide a set of pads for connecting the conductors of the cable 112" Stigall: [0030]; [In Stigall's invention, the cable 112 (representing the communication cable) extends through the conductive trace(s) 210 (representing the opening(s)) and is electrically coupled to the flex circuit 206 (representing the connection interface of the imaging assembly).]) extending at least partially through the lumen.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793